EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 4, after “natural rubber” add --,--
In the abstract, last line, replace “iconic” with –ionic—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art of record, Gao (CN104762839), because the prior art does not teach or fairly suggest combination of the claimed ionizable terminal group is selected from the group consisting of: -SO3-, -HPO3-, -OPO32-, -PO32-, -NR3+, PR3+ and a combination thereof: wherein, R represents a substituted or unsubstituted aryl group or a substituted or unsubstituted alkyl group and the dye wherein A is selected from the group consisting of: anthraquinone dye, naphthoquinone dye, pyrenequinone dye, triphenylmethane dye, xanthene dye, metal phthalocyanine dye, stilbene dye, nitroso dye, oxazine dye, dioxazine dye, pyrazolone dye and a combination thereof; and wherein B is a SO3H group. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMINA S KHAN/
Primary Examiner, Art Unit 1761